Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on December 3, 2021 amends claims 1, 6, 11-12, 25, and 37.  Claims 1-18, 25, and 37 are pending.

Response to Arguments
Applicant’s arguments, filed on December 3, 2021, regarding the newly presented claim limitations have been fully considered and are unpersuasive.  Applicant’s response concerning the 112 rejections of claims 1-18, 25, and 37 amounts to referencing the specification at [0055 – 0058] and at Fig. 2 and reciting a portion of [0056] which states:  On the other hand, although a human cannot fly using his or her body, people have a common potential image of motion (e.g., body posture, pose, and the like) of flying using the body, which is based on movies, picture books, comics, animations, and the like, for example.  Thus, for example, each motion for operation of a flight vehicle imagined by a person can be associated with each movement of the drone.  While reciting the portion of [0056] may describe how a person can imagine each motion for operation of a flight vehicle, it is still unclear what “human motion 
Furthermore, the Applicant has failed to address the 112 rejections to claims 2 and 13 which recite limitations that are unclear and/or vague.  Therefore, the 112 rejections are maintained for these claims.  
Based on the foregoing reasons and that the dependent claims fail to resolve the deficiencies of the independent claims, the Examiner maintains the rejections of claims 1-18, 25, and 37 under 35 U.S.C. 112(b), second paragraph.
With respect to the rejection under 35 U.S.C. 102 under Murray, the Applicant argues, without providing any persuasive evidence, that Murray is completely different from the claimed “auxiliary tool … the auxiliary tool movement information associated with human motion is auxiliary tool movement information associated with human 
Regarding the rejections under 35 U.S.C. 103, the Applicant merely states that “Meisenholder merely teaches that the video may be streamed from the drone to client device and Cuban merely teaches an unmanned aerial vehicle (UAV) can include one or more cameras for capturing image data within a field of view that depends in part upon the location and orientation of the UAV”.  Contrary to what the Applicant alleges, Meisenholder and Cuban completely teach the limitations which were not expressly taught by Murray, as was explained in detail and shown in the rejections which follow.  Examiner maintains the rejections under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18, 25, and 37 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
It cannot be determined what the Applicant is claiming for claims 1, 12, and 25 with respect to the limitation: “and the auxiliary tool movement information associated with human motion is auxiliary tool movement information associated with human motion imagining movement of the moving object”.  It is unclear and/or vague as to what “associated with human motion imagining movement of the moving object” is directed to.  The foregoing limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a consequence, an examination of the last clause in each of claims 1, 12, and 25 under prior art cannot be performed at this time.
It cannot be determined what the Applicant is claiming for claims 2 and 13.  For example, it is unclear and/or vague as to what “motion of simulating the movement of the moving object with a human body” is directed to.  The foregoing limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a consequence, an examination of claims 2 and 13 under prior art cannot be performed at this time.

Each of claims 14-18 and 37 depends on independent claim 12.  Since claims 14-18 and 37 fail to resolve the deficiencies of claim 12, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 12, 14-17, 25, and 37 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Murray et al. (US 2009/0222149).
a moving object operation system comprising: a moving object; (see Murray at [0038] which discloses a system 10 for controlling the motion of objects 12).
and an operation signal transmitter for the moving object, (see Murray, at [0038] and at [0045],which discloses a system 10 for controlling the motion of objects including signals which may be sent wirelessly using transceivers 32a and 32b.  Examiner maps one of the transceivers to the operation signal transmitter.)
wherein the moving object comprises: a signal receipt unit that receives an operation signal from the operation signal transmitter, (see Murray at [0049] which discloses that the control signals are sent wirelessly by the transceivers 32 to the wireless transceiver 42 of the vehicle control subsystem 34 located on a designated one of the UAVs 12a and 12b; Examiner maps the wireless transceiver 42 to the signal receipt unit and one of the control signals to the operation signal).
and wherein the operation signal transmitter comprises: an auxiliary tool; (see Murray at [0040]  which discloses that the system 10 further includes an object tracking system that in one embodiment may comprise a commercially available motion capture system.  Also, see Murray at [0041] which discloses that the system 10 may include a plurality of articles that may be worn by the operator 14 and which are monitored for position and orientation by the motion capture system 16 in which the articles may comprise left and/or right gloves worn on the hands of the operator and a head piece 
a storage unit that contains conversion information; (see Murray at [0043] which discloses that the motion capture system 16 uses information stored in a memory concerning the configuration of each of the markers 18a-18d, 20a-20d, 22a-22e and 44a-44d to generate data that provides a 3D representation of the positions and orientations of all the markers within the environment 15.  Examiner maps the information stored in the memory to the conversation information.)
a movement information acquisition unit that acquires auxiliary tool movement information associated with motion of an operator, (see Murray [0044] which discloses that cameras 28 may provide output signals to the motion capture system 16 which analyzes and processes the pixel data from the supplied camera images; Examiner maps the motion capture system to the movement information acquisition unit.  Examiner maps the output signals to the auxiliary tool movement information associated with motion of an operator.)
with the auxiliary tool at a predetermined position as a reference point; (see Murray at [0041] which discloses that in the present example the left glove 20 similarly may include four retro reflective markers 20a-20d and the head piece 22 may include five retro reflective markers 22a-22e.  Murray at [0041] further discloses that the gloves 
a conversion unit that converts the acquired movement information into the operation signal based on the conversion information; (see Murray at [0045], in conjunction with Figure 1, which discloses a processing system for analyzing the 3D position and orientation data and to interpret which commands are being signaled by the operator.  Murray at [0045] further provides appropriate command signals to send to the UAVs 12ab.  Examiner maps the processing system to the conversion unit.  Examiner maps at least one of the appropriate command signals to the operation signal.)
and a signal transmission unit that transmits the operation signal to the moving object, (see Murray, at [0045] in conjunction with Figure 1, which discloses RC signal converters which transmit the signals to the transceivers 32ab at one of the UAVs 12.)
wherein the conversion information includes auxiliary tool movement information associated with human motion and operation signal information for instructing the moving object in how to move, (see Murray at [0044] which discloses that the motion capture system 16 uses information stored in a memory concerning the 
and wherein the auxiliary tool movement information and the operation signal information are associated with each other. (see Murray at [0044] which discloses an output signal associated with retro-reflective markers located on right or left glove which are captured by cameras; see Murray at [0045] which discloses that the processing system 26 uses 3D position and orientation data along with information stored in the memory of the processing system 26 to determine the appropriate command signal(s) to send to the UAVs.  Examiner notes that the command signal(s) sent to the UAVs provide the operation signal information to the UAV(s).) 
Independent claim 12 recites a system that is substantially the same as the system recited in claim 1.  The cited portions of Murray used in the rejection of claim 1 teach the corresponding limitations recited in the subsystem of claim 12.  Therefore, claim 12 is rejected for the same reasons as stated for claim 1 above.
Independent claim 25 recites a method that is configured to perform the steps recited in system claim 1.  The cited portions of Murray used in the rejection of claim 1 
Independent claim 37 recites a non-transitory computer-readable recording medium that is configured to perform the steps recited in system claim 1.  The cited portions of Murray used in the rejection of claim 1 teach the steps recited in the non-transitory computer-readable recording medium of claim 37.  Therefore, claim 37 is rejected under the same rationale as stated for claim 1 above.

Regarding claim 3, Murray teaches the moving object operation system according to claim 1 wherein the auxiliary tool is connected to a support, (see Murray at [0041] which discloses various articles such as left glove, right glove, and a head piece for supporting one or more retro-reflective markers; Examiner maps an article used to incorporate a marker to the support.)
at least one point of which is fixed, and the auxiliary tool is movable with the fixed point of the support as a reference point. (see Murray at [0041] which discloses a head piece 22 worn on the operator’s head; Examiner notes that the head, which wears the head piece, pivots about the neck which can be considered a fixed point and reference point with respect to the head piece which includes one or more retro-reflective markers).
wherein the moving object is a flight vehicle (see Murray at [0038] which discloses that the objects 12 may be unmanned airborne vehicles, and more specifically as rotorcraft 12a and 12b (hereinafter referred to simply as UAVs 12.)
Regarding claim 5, Murray teaches the moving object operation system according to claim 4, wherein the flight vehicle is a drone (see Murray at [0038] in conjunction with Figure 5, which discloses that the objects 12 may be unmanned airborne vehicles, and more specifically as rotorcraft 12a and 12b (hereinafter referred to simply as UAVs 12.)
Regarding claim 6, Murray teaches the moving object operation system according to claim 1 wherein the auxiliary tool movement information associated with human motion includes a type of movement and a degree of movement, wherein a moving object movement information includes a type of movement and a degree of movement, and the operation signal information includes a type of movement to be instructed and a degree of movement to be instructed. (see Murray at [0051] which discloses that each of the articles 18, 20, and 22 are monitored in position and orientation with a common three dimensional coordinate system; see Murray at [0052] which states that various gestures may be used to control operation of the UAVs.  Examiner notes that, as previously stated by Murray at [0044] and at [0049], control 
Each of claims 14-17 recites limitations to a system that is substantially the same as the limitations recited in each of system claims 3-6, respectively.  The cited portions of Murray used in each of the rejections of each of system claims 3-6 teach the respective limitations recited in each of system claims 14-17.  Therefore, claims 14-17 are rejected under the same rationales as stated for claims 3-6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2009/0222149) in view of Meisenholder et al. (US 2020/0241575).
Regarding claim 7, Murray does not expressly teach the moving object operation system according to claim 1 wherein the operation signal transmitter further comprises: a sound information acquisition unit that acquires human sound information, the conversion unit converts the acquired sound information into the operation signal to the moving object based on the conversion information, and the conversion information further includes human sound information, and the sound information and the operation signal information are associated with each other, which in a related art, Meisenholder teaches (see Meisenholder at [0024] which discloses using a method and system for voice-controlled operation of a drone 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray to include a sound information acquisition unit that acquires human sound information, the conversion unit converts the acquired sound information into the operation signal to the moving object based on the conversion information, and the conversion information further includes human sound information, and the sound information and the operation signal information are associated with each other, as taught by Meisenholder.  
One would have been motivated to make such a modification to allow for multimodal control or operation of a remote device such as voice-controlled operation of a drone, as suggested by Meisenholder at [0024].  
Claim 18 recites a system that is substantially the same as the limitations recited in system claim 7.  The cited portions of Meisenholder used in the rejection of claim 7 teach the limitations recited in the system of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 7 above.
Regarding claim 8, the modified Murray teaches the moving object operation system according to claim 1 wherein the moving object further comprises: an image information acquisition unit that acquires image information; (see Meisenholder at 
and an image information transmission unit that transmits the acquired image information to the operation signal transmitter, and the operation signal transmitter further comprises: an image information receipt unit that receives the image information transmitted from the moving object; and a display unit that displays the image information (see Meisenholder at [0040] which discloses that the captured video may be streamed from the drone 114 to the client device 110; also see Meisenholder, at [0032], which discloses that each client device can comprise a computing device that includes at least a display with communication capabilities, and at [0037], which discloses that the client device may be a multifunctional device in the form of a mobile phone.  
Regarding claim 9, the modified Murray teaches the moving object operation system according to claim 8, wherein the image information acquisition unit of the moving object is a camera (see Meisenholder at [0034] which discloses that the drone 114 includes an onboard image capture device (e.g., a camera).)
Regarding claim 10, the modified Murray teaches the moving object operation system according to claim 8, wherein the display unit of the operation signal transmitter is a human wearable display (see Meisenholder at [0089] which discloses that the homing location corresponds to the location of the operator, which may be a 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2009/0222149) in view of Meisenholder et al. (US 2020/0241575) and further in view of Cuban (US 2018/0259960).
Regarding claim 11, the modified Murray teaches the moving object operation system according to claim 8, (see Murray at [0038] which discloses a system 10 for controlling the motion of objects 12) but does not expressly teach wherein the operation signal transmitter further comprises: a position prediction unit that predicts a position of the moving object after a predetermined period of time based on the image information received by the image information receipt unit, and wherein the display unit displays the image information received by the image information receipt unit and the predicted position information obtained by the position prediction unit which in a related art, Cuban teaches (see Cuban at [0053] which discloses that models may be trained for object detection and motion prediction as part of an iterative learning process and at claim 1, which discloses capturing image data over an area of interest within a field of view of at least one camera, and that the image data is captured over a period of time, processing the image data to determine moving instances of the objects of interest in the image data, and that a predicted path of motion is determined for each moving instance over a subsequent period of time.  Also, see Cuban at [0035] which discloses that the drones 402 coordinate (either collectively or under direction of the "master" drone 408) to move to positions whereby the drones 402 can each obtain image data for views of the plaza where the increased activity is determined to occur.  Also, see Cuban at [0037] which discloses that the drone may be configured to analyze automatically move towards that area in order to obtain additional information, and that the drone can analyze a situation and determine an appropriate location or path to follow in order to obtain additional information.  Also, Cuban at [0060] discloses the basic components used to implement aspects of the various embodiments such as the analysis of image data and the generation of flight path data, which includes a device comprising at least one processor and a memory element.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray to include a position prediction unit that predicts a position of the moving object after a predetermined period of time based on the image information received by the image information receipt unit, and wherein the display unit displays the image information received by the image information receipt unit and the predicted position information obtained by the position prediction unit, as taught by Cuban.  
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661